Title: Enclosure To Alexander Hamilton, 27 July 1793
From: Washington, George
To: Hamilton, Alexander



Sir.
Philadelphia July 27. 1793.

I have considered your application for liberty to borrow three millions of Florins in addition to the one million, now in train of being borrowed.
It appears from the documents which you have laid before me that 284,901 Dollars 89 Cents have been applied to the purchase of the general debt; and that by the Act of 2d March 1793. 200,000 dollars, of the money for that use, have been employed discharging the installment due to the Bank of the United States. The sum then which may still be borrowed under the Act of the 12th of August 1790, being 1,515,098 Dollars 11 Cents—& it being very desirable to embrace the present season for purchasing, I am of opinion that a loan should be opened to that amount.
In like manner, as the balance of foreign loans, now in the Treasury, which appears from the same documents to be 565,484 D. 28 Cts may be absorbed by the installments of the French Debt due in September & November next; & another installment of the Dutch loan will fall due in June 1794 & will require the sum of 1,000,000 florins, I am also of opinion that a Loan ought to be effected to that amount.

Go: Washington

